IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


S.D.,                                    : No. 345 WAL 2016
                                         :
                    Petitioner           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
DEPARTMENT OF HUMAN SERVICES,            :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

        AND NOW, this 28th day of December, 2016, the Petition for Allowance of

Appeal is denied.